Citation Nr: 1219028	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  05-28 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

The validity of an overpayment of Department of Veterans Affairs nonservice-connected pension benefits in the calculated amount of $38,635.03.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran







ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 

INTRODUCTION

The Veteran had active military service from November 1971 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Anchorage, Alaska, that retroactively reduced, and ultimately terminated the Veteran's nonservice-connected pension benefits, resulting in an overpayment.  The Veteran disagreed with the fact that an overpayment was created.                 

In August 2008, the Board remanded this case.  

The Board notes that the issue of entitlement to service connection for bilateral carpal tunnel syndrome was originally developed for appellate review; however, service connection for carpal tunnel syndrome of the right upper extremity and left upper extremity was granted by the RO in a January 2010 rating action, with the RO assigning separate disability ratings for each extremity.  Therefore, this issue is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the Veteran's claims file reveals that, due to a hearing request, this matter is not ready for appellate disposition.  In May 2008, a hearing was conducted at the RO before a Veterans Law Judge.

In a letter, dated in April 2012, the Board notified the Veteran that the Veterans Law Judge who had conducted his hearing had since retired from the Board. The Board indicated that, by law, a veteran must be given the opportunity for another hearing.  In the Veteran's return response, received by the Board in May 2012, he indicated that he desired a videoconference hearing at the RO before a Veterans Law Judge.  Thus, this case needs to be returned to the RO.

Therefore, the appeal is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing at the RO in accordance with applicable procedures.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

Thereafter, the case should be returned to the Board for further appellate consideration.  The purpose of this remand is to ensure due process of law.  By this remand, the Board intimates no opinion, legal or factual, as to the ultimate disposition of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

